--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of January ___, 2009, by
and between My Screen Mobile, Inc., a Delaware corporation ("Company"), and
Maurizio Angelone, an individual ("Employee").
 
RECITALS
 
A.          Company is engaged in the business of developing and
commercializing, on a global basis, technology that provides direct
incentive-based advertising to mobile telephone users (the "Business"), and is
seeking a Chief Executive Officer with experience in the global
telecommunications industry.
 
B.          Employee has experience in the telecommunications business on a
global basis.
 
C.           The parties are willing to enter into this Agreement with respect
to Employee's employment and services upon the terms and conditions hereinafter
set forth.
 
AGREEMENT
 
In consideration of the foregoing recitals and the premises herein contained,
the parties agree as follows:
 
I.
 
TERM
 
Subject to the provisions of Article V hereof, Company hereby employs Employee
and Employee hereby accepts employment with Company for a period of three (3)
years (the "Initial Term"). The Initial Term shall commence on the date on which
Employee's employment with his current employer terminates, which date shall be
confirmed in writing by written letter from Employee to the Company (the
"Commencement Date"); provided, however, if the Initial Term has not commenced
within 100 days from the "Approval Date" (as hereinafter defined), then this
Agreement shall automatically terminate and neither party shall have any
liability to the other party hereunder, except Employee shall immediately return
any portion of the Signing Bonus paid by Company and reimburse Company for all
expenses paid to, or on behalf of Employee, under Article III, Section 8 of this
Agreement Employee shall use his good faith efforts to relocate to Miami as soon
as possible after the Commencement Date, however, shall complete such relocation
no later than 90 days after the Commencement Date. For purposes of this
Agreement, the term "Approval Date" shall mean the date the Company confirms in
writing to Employee (and provides reasonable documentation evidencing such
approval) that this Agreement, including, without limitation, the grant and
issuance of all of the equity incentive compensation set forth below, has been
authorized and approved in accordance with all requisite corporate action,
including the requisite approval from a majority of the stockholders of the
Company, all in accordance with applicable law and the articles of
incorporation, bylaws and all other documents governing the Company, except for
the formal establishment of the Plans and required filings with the SEC of
Information Statements, Proxy Statements or other such filings required in
connection with the Plans or the equity grants.

 
 
1

--------------------------------------------------------------------------------

 
 
II.
 
DUTIES
 
1.           General Duties. Unless otherwise directed by the Board of Directors
of Company (the "Board of Directors"), and subject to its policies and
directives, Employee shall serve as the Chief Executive Officer of Company,
manage the day to day global operations of Company and perform all duties
customarily performed by the chief executive officer of a US publicly traded
company of similar size, market capitalization and in a similar industry as the
Company. Employee shall serve at the direction of the Board of Directors of
Company (the "Board of Directors"), subject to its policies and directives
(provided that the Company hereby represents and warrants that no written
policies or directives exist as of the date hereof, it being the intention of
the parties that Employee, as a member of the Board of Directors and together
with the other members of the Board of Directors, will help shape and set forth
the strategies, policies and directives for the Company on a going-forward
basis). Employee shall work from the Company's world headquarters, which Company
shall establish in Miami, Florida, to where Employee shall relocate.
 
2.           Devotion of Time to Company's Business. Employee agrees during the
Term, to devote his best efforts, and all of his business time exclusively, to
his employment with Company, and to perform such duties as shall be reasonably
requested by the Board of Directors of Company. Employee shall riot, during
Employee's employment, unless otherwise agreed to in advance and in writing by
Company, seek or accept other employment, become self-employed in any other
capacity, or engage in any activities that are detrimental to the business of
Company.
 
III.
 
COMPENSATION AND BENEFITS
 
As compensation for Employee's services hereunder, the covenant-not-to-compete
contained in Article VI of this Agreement (the "Covenant-Not-to-Compete"), and
the other covenants and promises made by Employee hereunder, Company agrees to
the following:
 
1.           Base Salary. During the Term, Employee shall receive an annual base
salary of
 
$350,000.00. The base salary shall be payable in U.S. Dollars at the times and
in the installments consistent with Company's customary payroll practices.
Company shall withhold federal and state taxes in accordance with applicable
law.
 
2.           Signing Bonus. Company shall pay Employee a signing bonus of
$300,000 (the "Signing Bonus"), which Signing Bonus shall be payable in three
equal installments of $100,000 each. The first installment of the Signing Bonus
shall be paid within three (3) calendar days after both parties have executed
this Agreement (the "Effective Date"); the second installment shall be paid
within three (3) calendar days after the Commencement Date; and the third
installment shall be paid within ninety (90) calendar days after the
Commencement Date. If Employee terminates this Agreement, without cause, or if
Company terminates this Agreement for "Cause" (as hereinafter defined), prior to
the date any installment of the Signing Bonus is due under this Section, Company
shall not be obligated to pay the remaining installments to Employee. In
addition, if within one (1) year after the Commencement Date, Employee
terminates this Agreement, without cause, or Company terminates this Agreement
for Cause, Employee agrees to, within thirty (30) days after such termination,
repay Company a pro rata portion of the Signing Bonus calculated by multiplying:
(A) the portion of the Signing Bonus actually paid to Employee; times (B) a
fraction, the numerator of which is (i) 365 minus the number of days between the
Commencement Date and the date of Employee's termination, and the denominator of
which is (ii) 365. (By way of example, if Employee has received the entire
Signing Bonus and Employee is terminated by the Company for Cause after having
been employed by the Company for 250 days from the Commencement Date, then the
portion of the Signing Bonus to be paid back by Employee would be $96,000,
calculated by reference to the foregoing formula as: $300,000 x ((365-250) /
365) = $96,000).

 
 
2

--------------------------------------------------------------------------------

 





3.           Cash Incentive Bonus. During each twelve (12) month period of the
Term, Employee shall be eligible to receive a cash bonus of up to $350,000 based
on the achievement of milestones to be mutually agreed upon by the Board of
Directors and Employee, in good faith, within thirty (30) days after the
commencement of each such twelve month period. Such milestones shall generally
be based on some objective performance standards such as revenues or
profitability of the Company that are reasonably achievable given the Company's
position in the market at the time the milestones are discussed and agreed upon.
 
4.           Equity Incentive Compensation. Company shall provide Employee with
the equity incentives set forth below, subject to one or more employee equity
compensation plans ("Plans") to be established by the Company within thirty (30)
days from the Commencement Date, which Plans shall contain customary terms and
provisions as contained in Plans for similarly situated US publicly traded
companies. Within thirty (30) days after the Commencement Date, (a) such Plans
shall be established, (b) the equity incentives required hereunder shall be
granted to Employee, and (c) the Company shall make any filing with the
Securities & Exchange Commission or other governmental authority, including, but
not limited to, a proxy statement or information statement, required in
connection with any such Plans. In the event such Plans are not established,
such equity incentives are not granted to Employee, or said filings are not
made, within said thirty (30) day period, then Employee may provide written
notice to Company of its failure, in which case, Company shall have 30 days from
its receipt of such written notice, to cure such failure. If such failure is not
cured within such 30 day period, Employee may resign from his position with the
Company and, notwithstanding anything contained in this Agreement to the
contrary, the Company shall be responsible to immediately pay to Employee, as
agreed upon liquidated damages, the Employee's annual base salary for the entire
Initial Term, plus the entire Signing Bonus (such a resignation shall not be
deemed a termination by Employee without cause and the provisions for Employee
to return a pro rata portion of the Signing Bonus under Section 2 of this
Article shall not be applicable.
 
(a)           Stock Grant. Company shall issue Employee 3,000,000 shares of
Company's common stock, par value $0.001 per share (the "Common Stock")(the
grant of all such shares of Common Stock hereinafter collectively referred to as
the "Stock Grant") upon the Commencement Date, (i) 500,000 of which shall vest
six (6) months after the Commencement Date if Employee is still employed by
Company as of such date; (ii) 500,000 of which shall vest on the last day of the
twelfth month following the Commencement Date, if Employee is still employed by
Company as of such date; (iii) 500,000 of which shall vest on the last day of
the eighteenth month following the Commencement Date if Employee is still
employed by Company as of such date; (iv) 500,000 of which shall vest on the
last day of the twenty-fourth month following the Commencement Date, if Employee
is still employed by Company as of such date; (v) 500,000 of which shall vest on
the last day of the thirtieth month following the Commencement Date, if Employee
is still employed by Company as of such date; and (vi) 500,000 of which shall
vest on the last day of the thirty-sixth month following the Commencement Date,
if Employee is still employed by Company as of such date. Notwithstanding the
foregoing, if Company terminates Employee without Cause during any part of the
Term, the entire Stock Grant shall automatically vest. For purposes of clarity,
all unvested shares shall be cancelled and/or returned to Company, if Employee's
employment is terminated for Cause before the date such shares vest. Upon the
Commencement Date, Company shall issue six (6) share certificates in the name of
Employee, each certificate representing 500,000 shares of the Company's Common
Stock. The Company shall deliver such certificates to Company's legal counsel,
who, subject to the terms and conditions set forth herein, shall deliver one (1)
certificate to Employee on each of the vesting dates set forth above. If the
Company terminates Employee at any time during the Term without Cause, then
legal counsel shall, and is hereby directed to, immediately deliver to Employee
any of such stock certificates not previously delivered to Employee. Upon the
termination of this Agreement for any other reason, Company's legal counsel
shall cancel any such stock certificates representing shares that have not
vested as of such termination date (provided that a termination as a result of
death or Disability shall be governed by the terms of Article V, Section 4(c)
below).

 
 
3

--------------------------------------------------------------------------------

 


 
(b)           Stock Option Grant. Upon the Commencement Date, Company shall
grant Employee options to purchase an aggregate of 7,000,000 shares of Company's
Common Stock, having an exercise price of $1.00 per share (the "Option Sharer").
The Option Shares shall vest as set forth below, and be granted pursuant to the
terms of an option agreement which shall comply and conform with the applicable
Plans, which shall have customary terms and provisions as contained in Plans for
similarly situated US publicly traded companies. Upon a termination of
Employee's employment hereunder, for any reason, (provided that a termination as
a result of death or Disability shall be governed by the teams of Article V,
Section 4(c) below), all Option Shares vested as of the date of termination
shall remain vested and exercisable by Employee for the time periods and in
accordance with the terms of the Plans, and all unvested Option Shares as of
such date of termination shall terminate. The Option Shares shall vest as
follows:
 
(i)           750,000 of the Option Shares shall vest six (6) months after the
Commencement Date if Employee is still employed by Company as of such date.
 
(ii)          750,000 of the Option Shares shall vest on the last day of the
twelfth month following the Commencement Date, if Employee is still employed by
Company as of such date.
 
(iii)         750,000 of the Option Shares shall vest on the last day of the
twenty-fourth month following the Commencement Date, if Employee is still
employed by Company as of such date.
 
(iv)         750,000 of the Option Shares shall vest on the last day of the
thirty-sixth month following the Commencement Date, if Employee is still
employed by Company as of such date.
 
(v)          4,000,000 of the Option Shares shall vest upon the achievement of
milestones as follows:
 
(A)        1,000,000 Option Shares shall vest upon the Company: (i) launching
its direct, incentive-based marketing and advertising platform for mobile
devices in any country around the world, such that mobile device users in such
country begin receiving (or are eligible to receive upon signing up for the
appropriate service) advertising to their mobile devices through the Company's
advertising platform; and (ii) generating any revenue from such launch in such
country (whether from direct fees, licensing fees, sublicense fees or otherwise,
provided, however, that license fees or sublicense fees received from a
licensing arrangement in existence prior to the Commencement Date shall not be
considered revenue for purposes of meeting this milestone).

 
 
4

--------------------------------------------------------------------------------

 

 
(B)         500,000 Option Shares shall vest upon the Company: (i) launching its
direct, incentive-based marketing and advertising platform for mobile devices in
any second country around the world, such that mobile device users in such
country begin receiving (or are eligible to receive upon signing up for the
appropriate service) advertising to their mobile devices through the Company's
advertising platform; and (ii) generating any "Advertising Revenue" (as
hereinafter defined) from such launch in such second country. For purposes of
this Agreement, "Advertising Revenue" shall mean My Screen's portion of revenue
generated from the delivery of advertising or marketing to mobile devices
through the Company's mobile advertising platform, but excluding revenue
generated through licensing or sublicensing fees.
 
(C)         500,000 Option Shares shall vest upon the receipt by the Company of
an aggregate of $1,000,000 of Advertising Revenue.
 
(D)         500,000 Option Shares shall vest upon the Company: (i) launching its
direct, incentive-based marketing and advertising platform for mobile devices in
partnership with any Orascom-owned mobile operator around the world; and (ii)
generating any Advertising Revenue from such launch in such country;
 
(E)          500,000 Option Shares shall vest at the end of the first fiscal
quarter during which the Company has positive Earnings Before Interest, Taxes
Depreciation and Amortization; and
 
(F)          1,000,000 Option Shares shall vest at the end of the first fiscal
year during which the Company has positive net annual income based on GAAP and
on an audited basis.
 
(c)          Adjustments. The following adjustments shall apply to any portion
of the Stock Grant that is unvested at the time of the event described below and
shall apply to the Option Shares:
 
(i)          Upon Recapitalization. If the outstanding shares of Common Stock of
the Company are increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any recapitalization, reclassification, reorganization, stock split, reverse
split, combination of shares, exchange of shares, stock dividend or other
distribution payable in capital stock of the Company, or other increase or
decrease in such shares effected without receipt of consideration by the
Company, an appropriate and proportionate adjustment shall be made (A) in the
number and kind of shares of Common Stock issuable to Employee as to the
invested portion of the Stock Grant; (B) in the number and kind of shares of
Common Stock issuable to Employee upon exercise of outstanding Option Shares
granted to Employee hereunder; and (C) in the Option Price per share of
outstanding Option Shares granted to Employee hereunder.
 
(ii)          Reorganization. In connection with a merger, consolidation,
reorganization or other business combination of the Company with one or more
other entities in which the Company is not the surviving entity, each then
unvested Stock Grant and each then outstanding Option Share shall, upon exercise
thereafter, entitle the holder thereof to such number of shares of Common Stock
or other securities or property to which a holder of shares of Common Stock
would have been entitled to upon such merger, consolidation, reorganization or
other business combination.

 
 
5

--------------------------------------------------------------------------------

 


 
(iii)         Dissolution or Liquidation. Upon the dissolution or liquidation of
the Company, Employee shall have the right, immediately prior to the occurrence
of such dissolution or liquidation to exercise all Option Shares, whether or not
such Option Shares were otherwise exercisable at the time such liquidation or
dissolution occurs and without regard to any vesting or other limitation on
exercise imposed under this Agreement. The Company shall give to Employee
reasonable prior written notice before the record date of any such dissolution
or liquidation in order to give Employee a reasonable amount of time to exercise
such Option Shares, should Employee so elect.
 
(iv)         Fractional Shares. No fractional shares of Common Stock or units of
other securities shall be issued pursuant to any of the adjustments set forth
herein, and any fractions resulting from any such adjustment shall be eliminated
in each case by rounding upward to the nearest whole share or unit. Any
adjustment made pursuant to this Section 4(c) shall become effective retroactive
to the record date, if any, for such event.
 
5.           Change of Control.
 
(a)            Subject to Article V below, upon a "Change of Control" (as
defined below):
 
(i)          Except as set forth below, all unvested Stock Grants and Option
Shares granted pursuant to this Article III, Section 4, shall automatically vest
and be issued (in the case of the Stock Grants) and become exercisable (in the
case of the Option Shares). The Company shall give to Employee reasonable prior
written notice before the record date of any such Change of Control event in
order to give Employee a reasonable amount of time to exercise such Option
Shares; and
 
(ii)          Employee shall receive the following additional compensation
(payable as set forth below) (the "Change of Control Bonus") if such Change of
Control results in net proceeds to Company or its stockholders, after payments
of all debts, liabilities and other outstanding obligations of the Company (as
shown in the Company's financial statements as of the date of the Change of
Control event, which financial statements shall be prepared in accordance with
GAAP, consistently applied) ("Net Proceeds"), of more than $250,000,000:
 
(A)        One Percent (1%) of any Net Proceeds between $250,000,000 and
$500,000,000, received by Company or its stockholders;
 
(B)         One and One-Half Percent (1 1/2%) of any Net Proceeds between
$500,000,001 and $750,000,000, received by Company or its stockholders;
 
(C)         Two Percent (2%) of any Net Proceeds between $750,000,000 and
$1,000,000,000, received by Company or its stockholders;
 
(D)         Three Percent (3%) of any Net Proceeds between $1,000,000,001 and
$1,500,000,000, received by Company or its stockholders; and

 
 
6

--------------------------------------------------------------------------------

 



(E)          Four Percent (4%) of any Net Proceeds over $1,500,000,001, received
by Company or its stockholders.
 
(b)            For purposes of this Agreement, "Change of Control" means:
 
(i)         any transaction in which any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")), becomes the Beneficial Owner (as defined in
Rule 13d-­3 of the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company's
then-outstanding securities; or
 
(ii)         any merger, consolidation or other business combination or
reorganization in which the stockholders of the Company immediately prior to
such consolidation, merger or other business combination or reorganization own
less than 50% of the surviving or resulting entity's voting power immediately
after the transaction.
 
(iii)          the sale, transfer, or other disposition of all or substantially
all of Company's assets.
 
Notwithstanding the foregoing, for purposes of Section 5(a)(i), any securities
acquired by a Current Owner (as defined below), shall not be included within the
calculation of the number of securities of which such Current Owner is or
becomes the Beneficial Owner, directly or indirectly under Section 5(b)(i), if
such securities are acquired by such Current Owner from persons that are
stockholders of the Company as of the date hereof, or the assignees of such
persons, unless such Current Owner becomes the Beneficial Owner of securities of
the Company representing 70% or more of the combined voting power of the
Company's then-outstanding securities. In order to be excluded in the
calculation of the number of securities of which such Current Owner is or
becomes the Beneficial Owner, directly or indirectly under Section 5(b)(i), a
Current Owner must use its own funds entirely to acquire securities from other
stockholders of the Company, it being agreed and acknowledged that if a Current
Owner uses funds from a third party or in concert with other parties (even if a
portion of the funds are from the Current Owner), to acquire securities from
other stockholders of the Company, then such securities shall be included within
such calculation. A "Current Owner" shall mean any person that, as of the date
hereof, is the Beneficial Owner, directly or indirectly, of more than ten
percent (10%) of the Company's combined voting power, or such person's
assignee(s), excluding, Orascom Telecom Holdings, S.A.E.
 
A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of Company's incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held
Company's securities immediately before such transaction. In addition, the
provisions of this Section 5 shall only apply to the first Change of Control,
and shall not apply to arty subsequent Change of Control.
 
6.           Benefits Plans. Company shall provide Employee and his immediate
family with medical benefits commensurate with the medical benefits provided to
Employee by his current employer, Nokia.
 
7.           Other Benefit Plans. Employee will be eligible to participate in
such disability insurance plans, life insurance plans, retirement plans and
other employee welfare and benefit plans or programs which may in the future be
made available to Company's senior-level U.S. executives.

 
7

--------------------------------------------------------------------------------

 

 
8.           Expenses. Employee shall be entitled to receive reimbursement,
effective from the date of signing this Agreement, for all reasonable
out-of-pocket travel and other expenses (excluding ordinary commuting expenses)
incurred by Employee in performing Employee's services hereunder, provided that
such expenditure is of a nature qualifying it as a proper business expenditure
of Company; and Employee furnishes to Company adequate documentary evidence for
the substantiation of such expenditures and Employee otherwise complies with
Company policies with respect to expense reimbursement. In addition, Company
shall pay all reasonable expenses incurred by Employee in connection with the
relocation of Employee and Employee's immediately family from Madrid, Spain to
Miami, Florida, which expenses shall be mutually agreed upon in advance, but
which expenses shall specifically include any expenses incurred by Employee in
terminating any lease for his primary residence that Employee currently has in
Madrid and any expenses Employee incurs in connection with Employee's children
leaving their current school in Madrid prior to the end of the current school
year. In addition, the Company shall post a bond for the benefit of Employee in
the amount of $25,000.00 for the purpose of paying Employee's moving expenses to
relocate from Florida to any other part of the world, payable to Employee if and
only to the extent Employee is terminated by the Company without Cause, or,
within twelve (12) months from the Commencement Date, the Company ceases its
business operations or otherwise changes its core business so substantially such
that the skills and expertise of Employee are no longer required in connection
with such changed business (each of such events hereinafter referred to as a
"Trigger Event"). In the event a Trigger Event occurs and Employee does not
relocate from Florida within one-hundred-eighty (180) days - from the date of
such Trigger Event, then the bond shall terminate.
 
9.           Automobile, telephone and housing allowance. Company shall
reimburse Employee or otherwise provide Employee an automobile allowance in the
amount of One Thousand Five Hundred and No/100 Dollars ($1,500.00) per month and
a reimbursement for all reasonable insurance, fuel, maintenance, cellular and
mobile telephones, repairs and upkeep therefor. Company shall provide Employee
with a housing allowance of $3,500 per month for the first 12 months after
Employee's relocation to Miami, Florida, and at the end of such 12 month period
the Company's Board shall review the housing allowance and the amount thereof.
 
10.          Directors' and Officers' Insurance. Company shall use its best
efforts to secure, on or before the Commencement Date, a directors' and
officers' insurance policy (the "Policy") in sufficient amounts to insure
against the personal liability of the Employee as an officer and/or director of
the Company for certain losses resulting from claims brought against directors
and officers because of their alleged wrongful acts. Company's failure to secure
the Policy prior to the Commencement Date shall not constitute a breach of this
Agreement, as long as Company continues to diligently proceed with securing such
Policy.
 
11.          Vacation. The Employee shall be entitled to a six (6) week vacation
each calendar year during the Term.
 
12.          Board Seat It is the intent of the parties that Employee shall be a
member of the Board of Directors of the Company during the entire Term of his
employment with Company. In this regard, within thirty (30) days following the
Commencement Date, the Company shall use its best efforts to cause a majority of
its stockholders to enter into a voting agreement or other agreement pursuant to
which such majority stockholders agree and consent to vote their respective
shares for the purposes of electing and appointing Employee to the Board of
Directors for so long as Employee remains employed by the Company. In the event,
the foregoing agreement by the majority stockholders is not fully executed and
binding within thirty (30) days from the Commencement Date, then Employee may
resign from his position with the Company, whereupon the parties shall be
released of all liability or obligation, each to the other, under this
Agreement, except that, notwithstanding anything contained in this Agreement to
the contrary, the Company shall be responsible to immediately pay to Employee,
as agreed upon liquidated damages, the Employee's annual base salary for the
entire Initial Term, plus the entire Signing Bonus (such a resignation shall not
be deemed a termination by Employee without cause and the provisions for
Employee to return a pro rata portion of the Signing Bonus under Section 2 of
this Article III shall not be applicable).

 
 
8

--------------------------------------------------------------------------------

 
 
IV.
 
REPRESENTATIONS AND WARRANTIES
 
1.           Representations and Warranties of Company. Company hereby
represents and warrants to Employee, that Company's authorized capital stock
currently consists of 200,000,000 shares of Common Stock and 3,000,000 shares of
preferred stock. As of December 15, 2008, there were approximately 133,695,637
shares of Common Stock issued and outstanding, and no shares of preferred stock
issued and outstanding. As of December 15, 2008, there were warrants outstanding
to purchase approximately 24,890,697 shares of Common Stock, 20,000,000 of which
have an exercise price of $2.00 per share, and 4,890,697 of which are
exercisable for $1.00 per share. As of December 15, 2008, there were options
outstanding to purchase 6,250,000 shares of Common Stock, all of which have an
exercise price of $1.00 per share. The Company further represents and warrants
to Employee that within five (5) days after the date of this Agreement, this
Agreement, including, without limitation, the grant and issuance of all of the
equity incentive compensation set forth above, shall have been authorized and
approved in accordance with all requisite corporate action, including the
requisite approval from a majority of the stockholders of the Company, all in
accordance with applicable law and the articles of incorporation, bylaws and all
other documents governing the Company and its right and authority to undertake
any actions; except for the formal establishment of the Plans and required
filings with the SEC of Information Statements, Proxy Statements or other such
filings required in connection with the Plans or the equity grants. The Company
represents and warrants to Employee that when shares of Common Stock are issued
to Employee pursuant to the Stock Grants Grant or exercise of the Option Shares,
such shares shall be validly issued, fully paid (subject to payment for the
Options Shares) and non-assessable shares of Company Common Stock, and Employee
will have good and valid title to such Company Common Stock, free of all liens
and encumbrances. Company covenants and agrees with Employee that it shall at
all times during the Term, reserve for issuance the shares of Common Stock
issuable as part of the Stock Grant and the exercise of the Option Shares.
 
2.           Representations and Warranties of Employee. Employee hereby
represents and warrants to Company, and agrees, that Employee has a visa or such
other documentation required for Employee to legally work in the United States.
Employee also represents and warrants that Employee shall not disclose to
Company or otherwise use in the course of performing his services for Company,
any trade secrets or other confidential information obtained from any of
Employee's prior employers or other third parties, which Employee is restricted
from disclosing or using. To the best of Employee's knowledge, he is not
presently involved in mobile advertising at Nokia, his present employer.
Employee further represents and warrants to Company that Employee was subject to
a non-compete covenant with his prior employer, Nokia, a true and correct copy
of which has been previously provided to the Company by Employee. If Employee's
prior employer, Nokia, files any action or claim or makes any threats against
Employee based on Employee's alleged violation of any non-compete covenant,
Company agrees to pay all reasonable legal fees Employee incurs during the Term
defending any such suit, claim or threat, including, without limitation, all
attorneys fees, paralegals' fees and court costs and expenses through all
negotiations, trials and appeals.

 
 
9

--------------------------------------------------------------------------------

 
 
V.
 
TERMINATION
 
Except as otherwise set forth in this Article V, upon termination of Employee's
employment hereunder, Employee shall not be entitled to any severance payments
or severance benefits from Company or any payments from Company on account of
any claim for wrongful termination, including, but not limited to, claims under
any federal, state or local human and civil rights or labor laws, except for any
benefits which may be due to Employee in the normal course under any employee
benefit plan or program of Company which provides for benefits after termination
of employment. Employee's right to receive any severance payments or benefits
under this Agreement upon termination of employment will cease if Employee
breaches any provision of Articles VI or VII of this Agreement.
 
1.          Termination By Company For Cause. The Company shall have the right
to terminate the employment of Employee for "Cause" immediately upon written
notice to Employee. For purposes of this Agreement, "Cause" shall mean the
occurrence of any of the following:
 
(a)            Employee's failure to perform his material duties under this
Agreement, which failure is not remedied or corrected within thirty (30) days
following written notice from the Company, which written notice shall specify
the material duties the Company believes Employee has failed to perform and the
actions deemed necessary by the Company for Employee to cure such failure;
 
(b)            Conduct on the part of Employee which constitutes a breach of any
statutory or common law duty of loyalty to Company;
 
(c)            Employee's commission of any illegal act which materially and
adversely affects the business of Company or any of its affiliates or which
involves acts of theft, fraud, misappropriation of funds, embezzlement, moral
turpitude or similar conduct;
 
(d)            Any violation by Employee of the terms of Articles VI or VII of
this Agreement; or
 
(e)            Employee's failure to relocate to Miami within 90 days after the
Commencement Date, unless otherwise agreed to in writing by My Screen.
 
 2.          By Company or Employee Without Cause. Either party may terminate
this Agreement and Employee's employment hereunder without cause, upon thirty
(30) days prior written notice to the other party.
 
3.           Upon Death or Disability. Employee's employment hereunder shall
terminate upon Employee's death or Disability (as hereinafter defined). For
purposes of this Agreement, Disability shall mean the Employee's inability or
failure, as a result of an incapacitating physical or mental condition, to
perform Employee's duties as required herein for a period of at least ninety
(90) consecutive days. If there is any dispute as to whether Employee suffered a
Disability, Employee shall submit to examination by a physician designated by
Company and reasonably acceptable to Employee (or his spouse or other legal
guardian).

 
 
10

--------------------------------------------------------------------------------

 

               4.            Effect of Termination.
 
(a)           Termination by Company. For Cause or by Employee without cause. If
Employee's employment hereunder is terminated by the Company for Cause, or by
Employee without cause, Employee shall not be entitled to any severance payments
or severance benefits from Company, except for any benefits which may be due to
Employee in the normal course under any employee benefit plan or program of
Company which provides for benefits after termination of employment.
 
(b)            Termination Without Cause. If Company terminates this Agreement
and Employee's employment hereunder without Cause, then Company shall continue
to pay to Employee his base salary and provide all benefits under this Agreement
(or in lieu of such benefits, pay Employee an equivalent dollar amount) for the
greater of (i) the remaining Term under this Agreement, or (ii) twelve (12)
months following Employee's last day of employment. Employee's right to receive
any severance payments or benefits under this Agreement upon termination of
employment will cease if Employee breaches any provision of Articles VI or VII
of this Agreement.
 
(c)            Death or Disability. In the event Employee's employment is
terminated as a result of Employee's death or Disability during the Term,
Company shall pay to Employee's estate or Employee, as applicable, an amount
equal to his then current annual base salary, which amount may be paid, at the
Company's option, in a lump sum or in equal installments in accordance with the
Company's then standard payroll practices. In addition, Employee or Employee's
immediate family shall be entitled to receive the same medical/health care
coverage benefits, at Company's sole expense, received immediately prior to
termination of this Agreement for a period of twelve (12) months following the
termination of Employee's employment as a result of his death or Disability. In
the event the Employee's death or Disability occurs prior to a date that is
twenty-four (24) months from the Commencement Date, then any unvested portion of
the Stock Grant or the Option Shares shall terminate. In the event the
Employee's death or Disability occurs on a date that is twenty-four (24) months
from the Commencement Date or any time thereafter, then any unvested portion of
the Stock Grant or the Option Shares shall immediately vest. In addition,
Employee, his estate or his surviving heirs, as applicable, shall be entitled to
receive any other unpaid amounts (including, without limitation, vested equity
incentives) earned by Employee through the date of termination of his employment
as a result of his death or Disability.
 
For purposes of clarity, upon termination of this Agreement, Company shall be
obligated to pay Employee all compensation and other amounts due under this
Agreement prior to the date of such termination, relocation expenses pursuant to
Article III, Section 8, if applicable, all compensation and other benefits to
which Company is obligated to pay Employee under this Article V, Section 4, and
any other compensation which is specified in this Agreement to be due upon or in
connection with a termination, and Company shall have no obligation to pay any
other compensation to Employee.
 
VI.
 
COVENANT NOT-TO-COMPETE
 
For good and valuable consideration as set forth in Article III of this
Agreement, Employee agrees to the following:
 
1.           General Covenant. During the "Restricted Period" (as defined
below), Employee agrees that he shall not, anywhere within the world (the
"Territory"), engage or participate in the ownership, management, operation or
control of, or be connected as an officer, employee, partner, director, agent,
security holder, consultant or otherwise with, or aid or assist any other person
or entity, in the conduct or operation of, any business involving direct
advertising or marketing to mobile telephones, smart telephones or other
handheld devices. For purposes of this Agreement, the term "Restricted Period"
shall mean the period commencing on the date of this Agreement and ending
twenty-four (24) months after the termination of Employee's employment under
this Agreement; provided, however, if the Employee is terminated by Company
without Cause, then the Restricted Period shall end eighteen (18) months after
the termination of Employee's employment under this Agreement. This Section 1
shall not apply if the Company does not pay any amounts to which Employee is due
hereunder upon termination.

 
 
11

--------------------------------------------------------------------------------

 

 
2.           Interpretation. The covenants contained in this
Covenant-Not-to-Compete shall be construed to be a series of separate covenants,
one for each geographical location specified. Except for geographical coverage,
each such separate covenant shall be deemed identical to the terms contained
herein. If a court of competent jurisdiction deems any term, provision or
geographical location of any covenant or provision contained this
Covenant-Not-to-Compete, or in this Agreement to be invalid, illegal or
unenforceable for any reason, the court may reduce or eliminate such term,
provision or geographical location to conform to applicable law so as to be
valid and enforceable, or, if it cannot be so reduced or eliminated without
materially altering the intention of the parties, the invalidity or
unenforceability of such term or provision shall in no way affect (to the
maximum extent permissible by law) the validity or enforceability of any other
term, provision or geographical location of this Agreement, or the validity or
enforceability of the remaining separate covenants.
 
3.           Limitation. Nothing in this Article shall prevent Employee from
holding or acquiring common stock or other securities in any company which is
publicly traded on any internationally recognized stock exchange or on the
National Market System of The NASDAQ Stock Market, provided that such holdings
are less than five percent (5%) of the outstanding capital stock of such
publicly-traded company.
 
4.           Agreement Not to Solicit. To ensure the protection of the trade
secrets of Company and its "Affiliates" (as defined below) and to preserve the
goodwill of Company and its Affiliates for the benefit of Company and its
shareholders, Employee agrees to not, and will cause each of his Affiliates to
not, at any time during his employment with Company and for a period of
twenty-four (24) months after the termination of his employment with Company;
provided, however, if the Employee is terminated without Cause, then such period
shall be reduced to eighteen (18) months after the termination of Employee's
employment under this Agreement:
 
(a)           Attempt in any manner to persuade any customer or partner of
Company or any of Company's Affiliates, or any other third party doing business
with Company or any of its Affiliates, to cease to do business with, or to
reduce the amount of business which such customer, partner, or other third party
has customarily done or contemplates doing, with Company or its Affiliates; or
 
(b)           Solicit for employment or consulting services or employ or engage
any person who is an employee or consultant of Company or any of Company's
Affiliates.
 
For purposes of this Agreement, "Affiliate(s)" means any corporation, company,
partnership, joint venture, firm and/or other entity which controls, is
controlled by or is under common control with the person with respect to which
the term "Affiliate" is used. For purposes of this Agreement, "person" means an
individual, corporation, partnership, limited liability company, trust or
unincorporated organization, or a government or any agency or political
subdivision thereof.

 
 
12

--------------------------------------------------------------------------------

 
 

 5.           Consideration; Reasonable Scope. Employee acknowledges and agrees
that this Covenant Not-to-Compete and the compensation provided hereunder
constitute good, valid and binding consideration for Employee's obligations and
covenants contained in this Covenant Not-to-Compete. Employee acknowledges and
agrees that the agreements and covenants of Employee contained in this Covenant
Not-to-Compete are reasonable as to scope and time and necessary to protect the
legitimate interests of Company and its Affiliates, and that any violation of
such provisions would result in irreparable harm to Company. Accordingly,
Employee consents and agrees that in the event of any violation of such
provisions by Employee, Company shall be entitled to, in addition to such other
rights or remedies as Company may have at law, injunctive and other equitable
relief. Furthermore, none of Company's remedies at law or in equity shall be
exclusive of any other remedy available to Company.
 
VII.
 
OTHER RESTRICTIVE COVENANTS
 
1.           Confidential and Proprietary Information. As an employee of
Company, Employee shall have access to certain "Confidential and Proprietary
Information" (as defined below) concerning Company and its Affiliates. Employee
agrees that he will not, either directly or indirectly, disclose to any person
or use any of the Confidential and Proprietary Information in any way during the
Term (except as required in the course of the performance of his duties to
Company) or after the expiration of the Term.
 
For purposes of this Agreement, "Confidential and Proprietary Information" means
any of the following information relating to the business of Company that is not
generally known to competitors, suppliers and customers of Company: (i) any
business or technical information, design, process, procedure, formula,
improvement, or any portion or phase thereof, that is owned by or has, at the
time of determination, been used by Company; (ii) any information related to the
development of products and production processes; (iii) any information
concerning proposed new processes; (iv) any information concerning customer
lists and other customer information, vendor lists and information, price data,
cost data, profit plans, capital plans and proposed or existing marketing
techniques or plans; and (v) any other information which would constitute a
trade secret.
 
The term "Confidential and Proprietary Information" shall not include any
information that: (i) was in Employee's possession prior to the Effective Date
and without restriction as to confidentiality; (ii) is generally available to
the public or becomes generally available to the public through no breach of
agreement or other wrongful act by Employee; (iii) Employee receives from a
third party without restriction on disclosure and without breach of agreement by
Employee; or (iv) is independently developed by Employee without regard to the
Confidential and Proprietary Information. In addition, Employee may disclose
Confidential and Proprietary Information without in any manner violating this
Agreement as required to comply with binding orders of governmental entities or
authorities.
 
 2.         Inventions and Improvements. Employee agrees that he will assign to
Company, without further consideration, the exclusive rights and title to all
inventions, discoveries, ideas, improvements, and other intellectual property
made or acquired by Employee during the Term, whether alone or jointly with
others. Employee further agrees to execute any and all documents that are
reasonably required in order to transfer or assign such property rights to
Company.
 
 
13

--------------------------------------------------------------------------------

 

 
VIII.
 
MISCELLANEOUS
 
1.           Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid, such illegal or invalid term or provision
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.
 
2.           Notice. Any notice or communication required to be given hereunder
may be delivered by hand, deposited with an overnight courier, sent by confirmed
facsimile, or mailed by registered or certified mail, if to Company, to its
Board of Directors and Chief Financial Officer, at the Company's corporate
headquarters, and if to Employee, to his office, or to such other address or fax
number as Employee shall provide in writing to the Chief Financial Officer and
Board of Directors of the Company. Notice shall be deemed received on the date
sent if sent by facsimile or personal delivery; three days after the date sent
if sent by registered or certified mail; and one day after the day it is sent if
sent by overnight courier.
 
3.           Entire Agreement; Modification. This Agreement contains the entire
and complete understanding between the parties concerning its subject matter and
all representations, agreements, arrangements and understandings between or
among the parties, whether oral or written, have been fully merged herein and
are superseded thereby.
 
4.           Equitable Relief. Employee acknowledges and agrees that his
services are of a special, unique and extraordinary value to Company and its
Affiliates and that damages alone may be an inadequate remedy for any breach of
this Agreement. Accordingly, in the event of the breach by Employee of any of
the provisions of this Agreement, Company may, in addition and supplementary to
other rights and remedies existing in its favor, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of the provisions of
this Agreement.
 
5.           Representation by Counsel. Employee acknowledges that he has been
represented by independent legal counsel in connection with this Agreement and
has consulted with such legal counsel.
 
6.           Counterparts. This Agreement may be executed in counterparts, all
of which taken together will constitute one instrument.
 
7.           Waiver. Either party's failure to enforce any provision or
provisions of this Agreement shall not in any way be construed as a waiver of
any such provision or provisions, nor prevent that party thereafter from
enforcing each and every other provision of this Agreement. The rights granted
both parties herein are cumulative and shall not constitute a waiver of either
party's right to assert all other legal remedies available to it under the
circumstances.
 
8.          Dispute Resolution; Attorneys' Fees. This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida,
without giving effect to its principles regarding conflicts of law; and the
courts located in Miami, Florida shall have sole and exclusive jurisdiction over
any action or proceeding brought under or pursuant to this Agreement. The
parties hereby agree that any service of process may be affected on such party
by delivering such process by hand, depositing it with an overnight courier, or
mailing it by registered or certified mail to such party_ Upon default, the
breaching party agrees to pay to the non-breaching party's reasonable attorneys'
fees, plus all other reasonable expenses incurred by the non-breaching party in
exorcising any of the non-breaching party's rights and remedies.

 
 
14

--------------------------------------------------------------------------------

 
 
9.          Binding Effect. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs, and assigns. Employee shall not assign,
convey, or otherwise transfer, voluntarily or by operation of law, to any person
or entity, this Agreement or any interest herein without the prior written
consent of Company. Any attempt to do so without such consent shall be null and
void.
 
10.         Amendment. This Agreement may not be modified and the rights and
obligations of the parties contained herein may not be altered, except by a
written instrument signed by both parties.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
"Company"
 
MY SCREEN MOBILE, INC
A Delaware corporation
 

     
By:
/s/  Raghunath Kilambi     Raghunath Kilambi, Chief Financial Officer  

 
"Employee"
 

    /s/  Maurizio Angelone   Maurizio Angelone  


 



 
15

--------------------------------------------------------------------------------

 
 

Certificate
 
The undersigned hereby represents and warrants to My Screen Mobile, Inc. ("My
Screen"), that attached hereto as Exhibit A, is a true and correct copy of the
non-compete covenant between the undersigned and Nokia, the undersigned's
current employer. This certificate is being provided to My Screen in connection
with an Employment Agreement to be entered into between My Screen and the
undersigned on or about the date hereof.
 

    /s/  Maurizio Angelone Dated: January ___, 2009 Maurizio Angelone  


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit A

Non-Compete and Non-Solicitation You will not for a period of six months
following the termination of this agreement directly or indirectly commit
yourself to any other employment or assignment as a partner, manager, employee,
consultant, adviser, independent contractor or otherwise or prepare for such
activity with any business in competition with or otherwise similar to any
business of Nokia in which you worked and/or had access to its confidential
proprietary information at any time during your employment. In partial
consideration of the foregoing agreement, Nokia shall provide you with monetary
compensation in the form of an additional and separate payment for any part of
the six month non-compete period which falls outside of a notice of termination
period. This payment will be calculated on a pro-rata basis based on your annual
base salary and management incentive, payable pro-rata at 100% of target. Nokia
can at its sole discretion decide not to enforce part or all of this non-compete
obligation, in which case any of the consideration described in this paragraph
shall, at Nokia's discretion, be treated accordingly.
 
Furthermore, you agree you will not directly or indirectly contribute to the
solicitation for employment outside of Nokia of any Nokia employee during the
six months following the termination of your employment.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------
